Exhibit 10.1 MEMBERSHIP UNIT PURCHASE AGREEMENT This Membership Unit Purchase Agreement ("Agreement"), is made and entered into as of the 21stday of September 2009 by and among Universal Holdings, Inc., a corporation organized under the laws of the State of Nevada(“Universal”); Lanny M. Roof and Judith Lee (the “Universal Principal Stockholders”); and Michael Hlavsa (“Hlavsa” or the “Coronado Unitholder”). Universal, the Universal Principal Stockholders and Hlavsa are hereinafter sometimes individually referred to as a “Party” and collectively referred to as the “Parties.” RECITALS: A. Universal desires to purchase from Hlavsa all of the shares of capital stock of Coronado Acquisitions, LLC, a Nevada limited liability company, (“Coronado”) that are owned of record and beneficially by Hlavsa. B. Hlavsa is the record and beneficial owner of 21,000 membership units of Coronado (the “Subject Units”), representing 100% of the issued and outstanding membership units of Coronado (the “Coronado Outstanding Units”). C.
